Citation Nr: 0927169	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States 
Army from August 1962 to May 1968, during the Vietnam Era.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and May 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The Veteran testified at an RO hearing before a hearing 
officer in January 2007.  A transcript of that hearing is 
associated with the claims files.

The Veteran's June 2007 Form 9 indicates that he is not 
contesting the issue of entitlement to special monthly 
compensation based on loss of use of a creative organ due to 
wounds to the scrotum.  Thus, this issue is not a part of the 
current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2008 remand, the Board ordered that all 
medical treatment records which were not associated with the 
Veteran's claims files should be requested, including VA 
outpatient treatment records and records of the Veteran's 
hospitalization at the VA hospital in Pittsburgh, 
Pennsylvania.  The summary of the Veteran's December 2007 VA 
hospitalization has not been associated with the claims file.

As the Board's November 2008 remand order has not been 
complied with, remand of the issue is necessary.  See Stegall 
v. West, 11 Vet. App 268 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).




Accordingly, the case is REMANDED for the following action:

1. All VA treatment records should be 
requested, including outpatient treatment 
records since January 2009 and the 
summary of the Veteran's VA 
hospitalization in December 2007.  

2.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




